Exhibit 10.3

 

GRAPHIC [g138781kii001.jpg]

 

April 6, 2012

 

John Prunty

c/o Optimer Pharmaceuticals, Inc.

5355 Mira Sorrento Place

San Diego, CA 92121

 

Re:  Separation from Optimer Pharmaceuticals, Inc.

 

Dear John:

 

This letter sets forth the terms and conditions of our agreement (the
“Agreement”) regarding the termination of your employment with OPTIMER
PHARMACEUTICALS, INC. (the “Company”).  This Agreement shall be effective as of
the Effective Date as defined in Section 12(d) herein.  As part of this
Agreement, and pursuant to and subject to the terms of the Company’s Amended and
Restated Severance Benefit Plan (the “Severance Plan”), the Company will provide
you the Regular Covered Termination Severance Benefits outlined below (the
“Severance Benefits”).  All initially capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the Severance Plan.

 

1.                                      SEPARATION DATE.  Your last day of work
with the Company and your employment termination date shall be April 6, 2012
(the “Separation Date”).  Such employment termination will be considered a
Covered Termination pursuant to the Severance Plan.

 

2.                                      SEVERANCE BENEFITS.  Pursuant to the
Severance Plan, if you sign, date and return this Agreement to the Company
within twenty-one (21) days of the date hereof, you do not revoke it, and you
comply with your continuing obligations under this Agreement and the Severance
Plan (including your continuing obligations under your Employee Proprietary
Information Agreement), the Company will provide you with the following
Severance Benefits:

 

(a)                                 Base Salary Continuation Benefit.  The
Company will pay you cash severance in an amount equivalent to fifteen (15)
months of your Base Salary (totaling $400,000), subject to standard payroll
deductions and withholdings (the “Base Salary Severance”).  The Base Salary
Severance will be paid to you in substantially equal installments on the
Company’s normal payroll periods during the fifteen (15) month period following
your Separation Date, provided, however, that any payments scheduled to be made
prior to the Effective Date of this Agreement (as defined in Section 11(d)),
shall instead accrue and be paid to you in a single lump sum during the first
payroll period following the Effective Date.

 

(b)                                 Continued Group Health Plan Benefit.  To the
extent provided by the federal COBRA law or, if applicable, state insurance laws
(collectively, “COBRA”), and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
after the Separation Date at your own expense.  Later, you may be able to
convert to an individual policy through the provider of the Company’s health
insurance, if you wish.  You will be provided with a separate notice describing
your rights and obligations under the applicable state and/or federal insurance
laws on or after the Separation Date. Additionally, if you timely elect
continued group health coverage pursuant to

 

10110 SORRENTO VALLEY ROAD, SUITE C, SAN DIEGO, CALIFORNIA 92121  TEL:
858-909-0736  FAX: 858-909-0737

 

101 HUDSON STREET, SUITE 3501, JERSEY CITY, NJ 07302  TEL: 201-333-8819  FAX:
201-333-8870

 

--------------------------------------------------------------------------------


 

COBRA, as an additional Severance Benefit, the Company will pay for the full
amount of your COBRA premium payments for continued medical, dental and vision
insurance premiums that it paid for you and your qualified dependants during
your employment for a maximum period of fifteen (15) months following the
Separation Date (the “COBRA Premium Payment Benefits”); provided that, the
Company’s obligation to pay your COBRA premium payments will terminate earlier
if you cease to be eligible for COBRA coverage or you become eligible for
coverage under a group health plan of a subsequent employer.  You are required
to immediately notify the Company’s Senior Vice President of Human Resources in
writing if you become eligible for coverage under a group health plan of a
subsequent employer.

 

Notwithstanding anything to the contrary set forth herein, if the Company
determines, in its sole discretion, that it cannot provide the COBRA Premium
Payment Benefits without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
shall in lieu thereof provide to you a taxable monthly amount to continue your
group health insurance coverage in effect on the Separation Date (which amount
shall be based on the premium for the first month of COBRA coverage), which
payments shall be made regardless of whether you elect COBRA continuation
coverage (the “Health Care Benefit Payment”).  The Health Care Benefit Payment
shall be paid in monthly installments on the same schedule that the COBRA
Premium Payment Benefits would otherwise have been paid to the insurer, and
shall end on the earlier of (i) the expiration of the COBRA Premium Payment
Benefit period as detailed above, or (ii) the date you cease to be eligible for
COBRA coverage or you become eligible for coverage under a group health plan of
a subsequent employer.

 

(c)                                  Vesting Acceleration for Non-Performance
Vesting Equity Awards.  In connection with your employment, you were granted
Non-Performance Vesting Equity Award stock options covering a total of 291,536
shares of the Company’s common stock (the “Options”).  As of the Separation
Date, 210,286 shares subject to the Options are vested and 81,250 shares are
unvested. Pursuant to the Severance Plan, as an additional Severance Benefit,
the Company will accelerate vesting of the Options, effective as of the
Separation Date, to provide for vesting of an additional 38,430 shares subject
to the Options (equal to fifteen (15) more months of vesting), which then shall
be exercisable by you (resulting in a total of 248,716 vested shares subject to
the Options).  All remaining unvested Options, and all unvested Performance
Vesting Equity Awards shall terminate on the Separation Date.  Your rights to
exercise your vested shares subject to the Options are governed by the terms of
your stock option agreement and the applicable equity plan pursuant to which
each Option was granted.

 

3.                                      ACCRUED SALARY, VACATION AND EMPLOYEE
STOCK PURCHASE PLAN (ESPP) CONTRIBUTIONS FOR CURRENT PERIOD.  The Company will
pay you all accrued salary at full employment rates, and all accrued and unused
vacation, subject to standard withholdings and deductions, as of the Separation
Date.  Additionally, you will also be reimbursed for contributions made in the
current period under the Company’s ESPP, if any.  You are entitled to these
payments regardless of whether or not you sign this Agreement.

 

4.                                      EXPENSE REIMBURSEMENT.  Within fifteen
(15) business days following the Separation Date, you agree to submit all final
documented expense reimbursement statements reflecting all business expenses you
incurred prior to and including the date hereof, if any, for which you seek
reimbursement.  The Company shall reimburse your expenses pursuant to Company
policy and regular business practice.

 

5.                                      OTHER COMPENSATION AND BENEFITS/EQUITY. 
Except as expressly provided herein, you acknowledge and agree that you are not
entitled to and will not receive any additional compensation, severance
(pursuant to the Severance Plan or otherwise), bonuses, stock options, stock or
benefits from the Company.

 

--------------------------------------------------------------------------------


 

6.                                      RETURN OF COMPANY PROPERTY.  Pursuant to
the Severance Plan, you will not be entitled to any Severance Benefits under the
Severance Plan unless and until you return all Company Property.  For this
purpose, “Company Property” means all Company documents (and all copies thereof)
and other Company property which you had in your possession at any time,
including, but not limited to, Company files, notes, drawings records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, leased vehicles, computers, facsimile
machines, mobile telephones, servers), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof in whole or in part).  Further, as a condition to receiving the
Severance Benefits under the Severance Plan, you must not make or retain copies,
reproductions or summaries of any such Company Property.

 

7.                                      EMPLOYEE PROPRIETARY INFORMATION
AGREEMENT.  You acknowledge your continuing obligation to comply with your
Employee Proprietary Information Agreement, a copy of which is attached hereto
as Exhibit A.

 

8.                                      CONFIDENTIALITY.  The provisions of this
Agreement shall be held in strictest confidence by you and the Company and shall
not be publicized or disclosed in any manner whatsoever.  Notwithstanding the
prohibition in the preceding sentence: (a) you may disclose this Agreement, in
confidence, to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms.

 

9.                                      NONDISPARAGEMENT.  You agree not to
disparage the Company and its officers, directors, employees, shareholders,
investors, and agents, in any manner likely to be harmful to them or their
business, business reputations or personal reputations; provided that you may
respond accurately and fully to any question, inquiry or request for information
when required by legal process (e.g., a valid subpoena or other similar
compulsion of law) or as part of a government investigation.

 

10.                               COOPERATION AND ASSISTANCE.  You agree that
you will not voluntarily provide assistance, information or advice, directly or
indirectly (including through agents or attorneys), to any person or entity in
connection with any claim or cause of action of any kind brought against the
Company, nor shall you induce or encourage any person or entity to bring such
claims; provided that you may respond accurately and fully to any question,
inquiry or request for information when required by legal process (e.g., a valid
subpoena or other similar compulsion of law) or as part of a government
investigation.  Further, you agree to cooperate fully with the Company in
connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company.  Such cooperation includes, without
limitation, making yourself available to the Company upon reasonable notice,
without subpoena, to provide complete, truthful and accurate information in
witness interviews, depositions, and trial testimony.  The Company will
reimburse you for reasonable out-of-pocket expenses you incur in connection with
any such cooperation (excluding forgone wages, salary, or other compensation)
and will make reasonable efforts to accommodate your scheduling needs.  In
addition, you agree to execute all documents (if any) necessary to carry out the
terms of this Agreement.

 

--------------------------------------------------------------------------------


 

11.                               RELEASE OF CLAIMS.

 

(a)                                 General Release.  In exchange for the
consideration provided to you under this Agreement and the Severance Plan to
which you would not otherwise be entitled, including but not limited to the
Severance Benefits, you hereby generally and completely release the Company and
its current and former directors, officers, employees, shareholders, investors,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

 

(b)                                 Scope of Release.  The Released Claims
include, but are not limited to: (i) all claims arising out of or in any way
related to your employment with the Company, or the termination of that
employment; (ii) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay (pursuant to the Severance Plan or otherwise),
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing (including, but
not limited to, claims arising under or based on the Severance Plan); (iv) all
tort claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Fair Employment and Housing Act (as amended), the California
Labor Code, and the California Family Rights Act (“CFRA”).

 

(c)                                  Excluded Claims.  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (i) any rights or claims for indemnification you may have pursuant to
any written indemnification agreement with the Company to which you are a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (ii) any rights which are not waivable as a matter of law; and (iii) any
claims for breach of this Agreement.  In addition, nothing in this Agreement
prevents you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
any other government agency, except that you acknowledge and agree that you are
hereby waiving your right to any monetary benefits in connection with any such
claim, charge or proceeding.  You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims.

 

(d)                                 ADEA Waiver/Effective Date of the
Agreement.  You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA (the “ADEA Waiver”), and that
the consideration given for the ADEA Waiver in this Section 11(d) is in addition
to anything of value to which you are already entitled.  You further acknowledge
that you have been advised, as required by the ADEA, that: (i) the ADEA Waiver
does not apply to any rights or claims that may arise after the date that you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you
have twenty-one (21) days in which to consider this Agreement (although you may
choose voluntarily to sign it earlier); (iv) you have seven (7) days following
the date you sign this Agreement to revoke the ADEA Waiver (by providing written
notice of your revocation to the Company’s Chief Executive Officer); and
(v) this ADEA Waiver will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after
the date that this Agreement is signed by you provided that you do not revoke it
(the “Effective Date”).  Nevertheless, except for the ADEA Waiver in this

 

--------------------------------------------------------------------------------


 

Section 11(d), your general release of claims in Sections 11(a) and
11(b) herein, is effective immediately, and not revocable.

 

(e)                                  Waiver of Unknown Claims.  In giving the
releases set forth in this Agreement, which include claims which may be unknown
to you at present, you acknowledge that you have read and understand
Section 1542 of the California Civil Code which reads as follows:  “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.”  You hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Agreement.

 

12.                               NO ADMISSIONS.  The parties hereto hereby
acknowledge that this is a compromise settlement of various matters, and it
shall not be construed to be an admission of any liability or obligation by
either party to the other party or to any other person whomsoever.

 

13.                               REPRESENTATIONS.  You hereby represent that
you have been paid all compensation owed for all time worked, you have received
all the leave and leave benefits and protections for which you are eligible
pursuant to FMLA, CFRA, or any applicable laws or Company policies, and you have
not suffered any work-related injury or illness for which you have not already
filed a workers’ compensation claim.

 

14.                               ENTIRE AGREEMENT.  This Agreement, including
Exhibit A and the Severance Plan, constitutes the complete, final and exclusive
embodiment of the entire Agreement between you and the Company with regard to
the subject matter hereof.  This Agreement is entered into without reliance on
any promise or representation, written or oral, other than those expressly
contained herein, and supersedes any such promises or representations.  This
Agreement may not be modified except in a writing signed by you and a duly
authorized officer of the Company.  Each party has carefully read this
Agreement, has been afforded the opportunity to be advised of its meaning and
consequences by his or its respective attorneys, and signed the same of his or
its free will.

 

15.                               SUCCESSORS AND ASSIGNS.  This Agreement shall
bind the heirs, personal representatives, successors, assigns, executors, and
administrators of each party, and inures to the benefit of each party, its
agents, directors, officers, employees, servants, heirs, successors and assigns.

 

16.                               SEVERABILITY.  If a court, arbitrator, or
other authority of competent jurisdiction determines that any term or provision
of this Agreement is invalid or unenforceable, in whole or in part, then the
remaining terms and provisions hereof shall be unimpaired, and the invalid or
unenforceable term or provision shall be replaced with a valid and enforceable
term or provision that most accurately represents the parties’ intention with
respect to the invalid or unenforceable term or provision.

 

17.                               AUTHORITY.  You warrant and represent that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein
and that you are duly authorized to give the release granted herein.

 

18.                               COUNTERPARTS.  This Agreement may be executed
in counterparts, each of which shall be deemed to be part of one original, and
facsimile signatures and signatures transmitted by PDF shall be equivalent to
original signatures.

 

19.                               SECTION HEADINGS.  The section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return the fully
signed Agreement to me within twenty-one (21) days of your receipt of this
Agreement.  If you do not sign and return it to the Company within the
aforementioned timeframe, the Company’s offer to enter into this Agreement will
expire.

 

Let me know if you have any questions.  We wish you the best in your future
endeavors.

 

Sincerely,

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

/s/ Pedro Lichtinger

 

 

Pedro Lichtinger

 

 

Chief Executive Officer

 

 

 

 

 

Attachment: Exhibit A — Employee Proprietary Information Agreement

 

 

 

HAVING READ THE FOREGOING, I HEREBY AGREE TO THE TERMS AND CONDITIONS STATED
ABOVE.

 

 

 

 

 

 

/s/ John Prunty

 

Dated:

4/25/2012

JOHN PRUNTY

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT

 

--------------------------------------------------------------------------------